Citation Nr: 1729250	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  09-18 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for degenerative disc disease of the thoracolumbar spine.

2. Entitlement to service connection for a bilateral leg disability.

3. Entitlement to service connection for an acquired psychiatric disorder to include major depressive disorder and anxiety disorder.

4. Entitlement to service connection for peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Appellant served on active duty from February 1978 to July 1978.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

More particularly, an October 2008 rating decision denied service connection for a bilateral leg disability, an acquired psychiatric disorder, and peptic ulcer disease. In January 2013 and July 2013, the Board remanded those claims for additional development.  Also in those decisions, the Board found that a claim for service connection for a lower back condition had been reasonably raised by the record and remanded the matters for additional development, including an additional adjudication on a theory that the bilateral leg disability, acquired psychiatric disorder, and peptic ulcer disease were secondary to the lower back condition (in the event that the RO granted service connection for the Veteran's lower back condition). In March 2014, the RO denied service connection for a lower back condition. The RO issued an additional rating decision in September 2014 that confirmed the previous denial of service connection for the Veteran's lower back condition.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

At the outset, the Board recognizes that the Veteran's appeal has been pending since 2009 and that there have been previous remands for additional development. While the Board regrets the delay involved in remanding this case again, it is also of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim. See 38 C.F.R. §3.159.

First, it appears that the rating decisions issued in March and September 2014, and the Statement of the Case (SOC) issued in December 2014, may have been decided with the benefit of the Veteran's service treatment records (STRs), which are not presently before the Board for review. Significantly, at the time of the October 2008 rating decision, the Veteran's complete STRs were unavailable and only those records submitted by the Veteran in May 2008 were available for review. The RO had previously attempted to locate the Veteran's complete STRs by making inquiries to both the Army and the Puerto Rico National Guard, and received responses indicating that his STRs were not in the possession of either of those organizations. The Veteran was then notified of VA's efforts to locate his STRs and provided another opportunity to submit any STRs that might be in his possession. Prior to the October 2008 rating decision, VA determined that the Veteran's STRs could not be located, and that fact is recited in the October 2008 rating decision. Subsequent discussions of the evidence in this matter, as recent as in the March 2013 Supplemental Statement of the Case (SSOC), continued to state that the Veteran's STRs were unavailable.

However, beginning with the March 2014 rating decision (and a February 2014 rating decision regarding claims for additional disabilities that are not a part of this appeal), discussions of the evidence reviewed began to state that the Veteran's STRs had been reviewed. The March 2014 rating decision, September 2014 rating decision, and December 2014 SOC all state that the Veteran's STRs were reviewed.

Despite the fact that the RO has stated on multiple occasions that the Veteran's STRs were reviewed, these records are not associated with the claims file for review by the Board. Consequently, it is necessary to remand this matter to the RO to ensure that the Veteran's STRs are associated with the claims file to permit further appellate review without prejudice to the Veteran.

Second, in the Veteran's February 2015 VA Form 9, substantive appeal, which was submitted to perfect his claim for service connection for a lower back condition, he stated that prior to his separation from service, he was "assigned to a medical hold unit [at Fort Leonard Wood, Missouri] pending discharge due to hospitalization and low back injury." The record does not reflect that any efforts have been undertaken to ascertain whether there are any records related to this hospitalization that were kept separately from the Veteran's STRs which might be available for association with the claims file. 

Finally, there appear to be documents in the claims file that require translation from Spanish to English. In particular, there is a copy of a postcard written in Spanish postmarked February 1978 that the Veteran submitted in August 2010. In a statement submitted along with that postcard, the Veteran stated it is a letter he sent home in which he complains about pain that may be relevant to and corroborate his claims. The Veteran also submitted additional medical evidence in April 2013, some of which is in Spanish that has not yet been translated. Finally, the Veteran's VA treatment records also contain documents that are either in or partially in Spanish, such as a September 2012 VA treatment record that is untranslated. On remand, the RO should take the necessary steps to make sure that these, and any other documents that have not been previously translated, are translated to facilitate appropriate appellate review.

Accordingly, the case is REMANDED for the following actions:

1. Contact all appropriate repositories and undertake exhaustive efforts to determine if there are any records related to the Veteran's claimed hospitalization in a medical hold unit for a low back injury at Fort Leonard Wood, Missouri, prior to his separation from service.  If any records are located, they should be associated with the claims file. If, on the other hand, it is determined that the records are unavailable, the Veteran should be provided appropriate notice pursuant to 38 C.F.R. § 3.159(e) (2016).

2. Associate the Veteran's STRs with the claims file to complete the record for appellate review. In the event that the Veteran's STRs have not been found, the Veteran should be issued appropriate notice that these records remain missing.  The notice should comply with 38 C.F.R. § 3.159(e) (2016).

3. Obtain and associate with the claims file any updated/outstanding VA treatment records that have not been previously associated with the claims file.

4. Take appropriate action to translate any documents from Spanish to English that have not been previously translated with particular attention to the copy of the postcard postmarked February 1978 received by VA in August 2010, private medical records received in April 2013, and any VA treatment records or notes that are uploaded in Spanish. Where documents in the Veterans Benefits Management System appear not to have been previously translated, the Board has made a note "need translated" in the subject column.

5. Once the development described above has been accomplished, undertake any further development that may be indicated by the record (to include any new VA examinations) and readjudicate the claims on appeal. If any benefit sought remains denied, or less than the full benefit sought is granted, provide the Veteran and his representative with an appropriate SSOC and the requisite time to respond. In the event that the development requested in paragraph two results in a determination that the Veteran's STRs remain unavailable, the SSOC should accurately state what evidence has been relied on in evaluating the Veteran's claim. Then, if the claims file is otherwise in order, return this matter to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




